DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview 
A voicemail message was left with the applicant’s representative to discuss an examiners amendment to claims 2 and 26. However, at the time of writing this office action, the examiner has not received a return phone call.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/09/2021, with respect to the rejection(s) of claim(s) 1, 13, and 26 under 35 U.S.C. 103 have been fully considered and are persuasive in that the prior art of Partridge fails to teach “a second stage fuel separator arranged in series with and downstream of the first stage fuel separator and configured to separate the vapor stream into an oxygenate stream and a compound stream, the second stage fuel separator further configured to direct the oxygenate stream to combine with the first liquid stream, and to direct the combined stream to a secondary heat exchanger”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection has been made, as explained below.

Claim Objections
Claim 2 is objected to because of the following informalities:  the examiner believes that claim 2 contains a typographical error and that the applicant intended to recite “the primary heat primary exchanger”, as is currently recited in lines 1-2 of the claim. 
Claim 26 is objected to because of the following informalities:  the examiner believes that claim 26 contains a typographical error and that the applicant intended to recite “a primary heat exchanger” instead of “a heat primary exchanger”, as is currently recited in line 15 of the claim. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 26-27, and 29-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the heat primary exchanger" in lines 1-2.  
Claim 26 recites the limitation "the primary heat exchanger" in line 16 and in line 19. Claims 27 and 29-32 are further rejected for dependence upon a rejected claim.
Claim 27 recites the limitation "the primary heat exchanger" in lines 1-2.  
Claim 31 recites the limitation "the primary heat exchanger" in line 3.  
There is insufficient antecedent basis for these limitations in the above claims.

Allowable Subject Matter
Claims 1, 3, 6-16, 19-25, and 33-36 are allowed.
Pending the above U.S.C. 112 rejections, claims 27 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose, 
“a second stage fuel separator arranged in series with and downstream of the first stage fuel separator and configured to separate the vapor stream into an oxygenate stream and a compound stream, the second stage fuel separator further configured to direct the oxygenate stream to combine with the first liquid stream, and to direct the combined stream to a secondary heat exchanger”
as required by claim 1. 
Claims 13 and 26 contain substantially similarly worded recitations as claim 1 above and claim 13 is similarly allowable for substantially the same reasons as claim 1 above. Further, pending the above 35 U.S.C. rejections, claim 26 is similarly allowable for substantially the same reasons as claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747